     Case 1:21-mc-00069-AWI-BAM Document 3 Filed 08/02/21 Page 1 of 1


 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                   EASTERN DISTRICT OF CALIFORNIA

 5

 6    UNITED STATES OF AMERICA,                          No. 1:21-mc-00069 AWI SKO
 7                        Plaintiff,
                                                         NEW CASE NUMBER
 8             v.
                                                         1:21-mc-00069 AWI BAM
 9    APPROXIMATELY $141,513.00 IN U.S.
      CURRENCY,
10                                                       ORDER OF RECUSAL
                          Defendants.
11

12

13            It appears to the undersigned, the magistrate judge to whom this case is presently

14   assigned, that disqualification pursuant to 28 U.S.C. Section 455 is appropriate in this matter.

15            IT IS THEREFORE ORDERED that the undersigned recuses herself as the magistrate

16   judge to whom this case is assigned.

17            IT IS FURTHER ORDERED that this case is reassigned to Magistrate Judge Barbara A.

18   McAuliffe.

19            All future pleadings filed with the court shall use the following case number:

20                                           1:21-mc-00069 AWI BAM

21   Failure to use the correct case number may result in a delay in the document being received by

22   the correct judicial officer.

23
     IT IS SO ORDERED.
24

25   Dated:     August 2, 2021                                  /s/ Sheila K. Oberto                    .
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        1
